DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koppitz (DE 10 2009 013 965; the citations are which taken from the attached translation).
Regarding claim 1, Koppitz discloses a damper device (40) including an input element (42) to which torque from an engine is transmitted (Paragraph 0003) and an output element (44), the damper device comprising:
a first intermediate element (48);
a second intermediate element (46);
a first elastic body (56) disposed between the input element (42) and the first intermediate element (48);
a second elastic body (58) disposed between the first intermediate element (48) and the output element (44);
a third elastic body (50) disposed between the input element (42) and the second intermediate element (46); and

attachment radii of the first elastic body (56), the second elastic body (58), the third elastic body (50), and the fourth elastic body (52) are equal (Fig. 4);
the first elastic body (56) and the second elastic body (58) are arranged in a same plane (Fig. 2; Paragraph 0031, connected in series); and the third elastic body (50) and the fourth elastic body (52) are arranged in a same plane (Fig. 2; Paragraph 0031, connected in series).


    PNG
    media_image1.png
    411
    557
    media_image1.png
    Greyscale

Regarding claim 2, Koppitz discloses the third elastic body (50) and the fourth elastic body (52) being arranged in the same plane as the first elastic body (58) and the second elastic body (58). The elastic bodies are arranged on the same XY plane (see Figure above). Figure 4 discloses the damping device having four elastic bodies (84, 86, 88, 90; Paragraph 0034) that are on the same plane (Fig. 4).
Regarding claim 3, Koppitz discloses the third elastic body (50) and the fourth elastic body (52) are arranged in the plane different from the plane in which the first elastic body (56) and the second elastic body (58) are arranged (see Figure above). In addition, the first intermediate element (48), arranged between the first and second elastic bodies (56, 58), is located axially next to (Paragraph 0032) the second intermediate element (46), arranged between the third and fourth elastic bodies (50, 52), making the third and fourth elastic bodies in a different plane than the first and second elastic bodies.
Regarding claim 5, Koppitz discloses the output element being coupled to an input shaft of a transmission (Paragraph 0030).
Regarding claim 7, Koppitz discloses the output element being coupled to an input shaft of a transmission (Paragraph 0030).
Regarding claim 9, Koppitz discloses the output element being coupled to an input shaft of a transmission (Paragraph 0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koppitz (DE 10 2009 013 965; the citations are which taken from the attached translation) in view of Mizuta (U.S. Patent No. 8,562,447).
Regarding claim 4, Koppitz does not teach a stopper that restricts deflection being attached to at least one of the first to fourth elastic bodies.
Mizuta teaches a stopper (31b, 32b) that restricts deflection being attached (Column 8, lines 37-50) to at least one of the first to fourth elastic bodies (13; Fig. 1). The stopper is attached to the elastic member through the spring seat (31, 32) and the shape of the stopper (31b, 32b; Fig. 1) restricts deflection of the spring (13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper device of Koppitz with the spring seat and stopper of Mizuta in order to restrict deflection of the spring due to the shape of the stopper (31b, 32b; Fig. 1).
Regarding claim 6, Mizuta teaches a stopper (31b, 32b) that restricts deflection being attached (Column 8, lines 37-50) to at least one of the first to fourth elastic bodies (13; Fig. 1). The stopper is attached to the elastic member through the spring seat (31, 32) and the shape of the stopper (31b, 32b; Fig. 1) restricts deflection of the spring (13).
Regarding claim 8, Mizuta teaches a stopper (31b, 32b) that restricts deflection being attached (Column 8, lines 37-50) to at least one of the first to fourth elastic bodies (13; Fig. 1). The stopper is attached to the elastic member through the spring seat (31, 32) and the shape of the stopper (31b, 32b; Fig. 1) restricts deflection of the spring (13).
Regarding claim 10, Koppitz teaches the output element being coupled to an input shaft of a transmission (Paragraph 0030).
Regarding claim 11, Koppitz teaches the output element being coupled to an input shaft of a transmission (Paragraph 0030).
Regarding claim 12, Koppitz teaches the output element being coupled to an input shaft of a transmission (Paragraph 0030).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.G./
Examiner, Art Unit 3678                                                                                                                                                                                         
/Josh Skroupa/Primary Examiner, Art Unit 3678